IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
UNITED STATES OF AMERICA §
Plaintiff,
V. Criminal Action No. 2:19-CR-00122-Z-BR
JOSEPH ALAN HINOJOSA
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 9, 2019, the United States Magistrate Judge issued a Report and Recommendation Concerning
Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant Joseph Alan Hinojosa
filed no objections to the Report and Recommendation within the fourteen-day period set forth in 28 U.S.C. §
636(b)(1). The Court independently examined all relevant matters of record in the above referenced cause—
including the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and
thereby determined that the Report and Recommendation is correct. Therefore, the Report and Recommendation
is hereby ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Joseph Alan Hinojosa was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Joseph Alan Hinojosa; and ADJUDGES Defendant Joseph Alan Hinojosa guilty of Count One of the
Superseding Information in violation of 18 U.S.C. § 371 and Count Two of the Superseding Information in
violation of 18 U.S.C. §§ 924(c)(1)(A) and 924(c)(1)(A)(1). Sentence will be imposed in accordance with the

Court’s sentencing scheduling order.

SO ORDERED, October 25, 2019.

 

TTHEW ff. KACSMARYK
ITED STATES DISTRICT JUDGE
